Case 1:20-cv-09285-AJN Document 28 Filed 01/28/21 Page 1of1

Sills Cummis & Gross

A Professional Corporation USDC SDNY
DOCUMENT
101 Park Avenue, 28th Floor ELECTRONICALLY FILED
New York, New York 10178 DOC #:

DATE FILED: 1/2 772021

Tel: (212) 643-7000
Fax (212) 643-6500

 

Jeffrey J. Greenbaum The Legal Center
Member One Riverfront Plaza

: : Newark, NJ 07102
Direct Dial: 973-643-5430 Tet. (973) 643-7000
Email: Fax: (973) 643-6500

jgreenbaum@sillscummis.com

January 26, 2021

VIA ECF

Honorable Alison J. Nathan, U.S.D.J.
United States District Court, Southern District of New York
Thurgood Marshall United States Courthouse

40 Foley Square
New York, New York 10007

Re: Consumer Centers Group, LLC, et al. v. L&E Research, Inc.

Civil Action No. 20-09285 (AJN)
Dear Judge Nathan:

 

We represent Petitioners in this action seeking to confirm an arbitration award. The motion
seekin_ confirmation is full. briefed and is awaitin_ decision. We write _ointl on behalf of all
_arties to re uest that the initial schedulin_ conference now scheduled for February 5, 2021 be
adjourned until after the decision on the motion. The decision will inform the parties what if
anything is left of the case so that it may be addressed at the conference.

 

SO ORDERED. >
‘baum
t
JIG: fy soorperep, 1/27/2021
ALISON J. NATHAN, U.S.D]J.

 

 

 
